Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are currently under examination and the subject of the present Office Action. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/27/2020, 05/21/2021, 07/15/2021, and 11/15/2021 have been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20120231083 (Carley, 2012; as submitted on IDS of 10/27/2020) as evidenced by “The Special Excipient Neusilin® (Neusilin, 2015).

In regards to claims 1-6 and 8-9, Carley teaches an extended release composition comprising plurality of dronabinol pellets (plurality of particles) (0272) comprising a cannabinoid that releases the active for about 6 to about 8 hours or as long as about 8 to about 12 hours (0017). Further, Carley teaches that the composition has an additional therapeutic agent, such as serotonin reuptake inhibitors and opioids among others (0150). In the composition, the cannabinoid is charged onto Neusilin US2 (i.e. silica bead) (0272-0281). The composition comprises sodium lauryl sulfate (i.e. a surfactant) (0274). Carley also teaches the use of glyceryl monostearate (0138), soybean oil (102), propylene glycol (0130), carboxypolymethylene (0116), hydroxypropylcellulose, hydroxypropyl methylcellulose (0115), carboxymethylcellulose, alginates,  (0136), chitosan (0112), acacia (0135), and carrageenan (0145), all of which are listed as gel-forming agents in the instant specification as filed (see instant specification as filed, 0019). Carley also teaches the use of ethylcellulose (0125), copolymers of methacrylic acid, polyacrylates, among others (0126), which are listed as release-controlling polymers in the instant specification as filed (see instant specification as filed, 0091). 
In regards to claim 7, Carley teaches that the composition is a multilayer composition wherein the first layer is a cannabinoid and an excipient and the second layer is an osmopolymer, such as polyacrylamides. Further, Carley teaches that the cannabinoid is also in the outer layer to provide a more immediate release (0116).
Further in regards to claims 4-5, Neusilin teaches that the Neusilin US2 used in Carley has a porous structure (Neusilin, page 17; page 5, electron micrographs).

Carley does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Carley with a reasonable expectation of success to obtain the composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.

Double Patenting
Claims 1-2 and 6 of this application is patentably indistinct from claims 3-4 of Application No. 17/081170. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 and 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3-4 of copending Application No. 17/081170. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 17/081189 does not claim the immediate release particles of application 17/081170, due to the open transition of the instant claims, there is no limitation that limits the instant invention from incorporating a plurality of particles for immediate release. Thus the claims of the instant application are the same as application 17/081170.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611